EXECUTION VERSION
Gartner, Inc.
Common Stock
                    
Underwriting Agreement
December 9, 2009                    
Goldman, Sachs & Co.,
85 Broad Street,
New York, New York 10004
Ladies and Gentlemen:
          Certain stockholders named in Schedule I hereto (the “Selling
Stockholders”) of Gartner, Inc., a Delaware corporation (the “Company”),
propose, subject to the terms and conditions stated herein, to sell to Goldman,
Sachs & Co. (the “Underwriter”) an aggregate of 7,960,641 shares (the
“Securities”) of Common Stock, par value $0.0005 per share (“Stock”) of the
Company.
     1. (A) The Company represents and warrants to, and agrees with, the
Underwriter that:
     (a) An “automatic shelf registration statement” as defined under Rule 405
under the Securities Act of 1933, as amended (the “Act”) on Form S-3 (File
No. 333-163607) in respect of the Securities has been filed with the Securities
and Exchange Commission (the “Commission”) not earlier than three years prior to
the date hereof; such registration statement, and any post-effective amendment
thereto, became effective on filing; and no stop order suspending the
effectiveness of such registration statement or any part thereof has been issued
and no proceeding for that purpose has been initiated or, to the Company’s
knowledge, threatened by the Commission, and no notice of objection of the
Commission to the use of such registration statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the Act has been received by
the Company (the base prospectus relating to the Securities included in such
registration statement is hereinafter called the “Base Prospectus”; any
preliminary prospectus relating to the Shares filed with the Commission pursuant
to Rule 424(b) under the Act is hereinafter called a “Preliminary Prospectus”;
the various parts of such registration statement, including all exhibits thereto
and including any prospectus supplement relating to the Shares that is filed
with the Commission and deemed by virtue of Rule 430B to be part of such
registration statement,

1



--------------------------------------------------------------------------------



 



each as amended at the time such part of the registration statement became
effective, are hereinafter collectively called the “Registration Statement”; the
form of the final prospectus relating to the Securities filed with the
Commission pursuant to Rule 424(b) under the Act in accordance with Section 5(a)
hereof is hereinafter called the “Prospectus”; any reference herein to the Base
Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the Act, as of the date of such prospectus; any
reference to any amendment or supplement to the Base Prospectus, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include any
post-effective amendment to the Registration Statement, any prospectus
supplement relating to the Securities filed with the Commission pursuant to Rule
424(b) under the Act and any documents filed under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and incorporated therein, in each case
after the date of the Base Prospectus, such Preliminary Prospectus or the
Prospectus, as the case may be; any reference to any amendment to the
Registration Statement shall be deemed to refer to and include any annual report
of the Company filed pursuant to Section 13(a) or 15(d) of the Exchange Act
after the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the Act relating to the Securities is
hereinafter called an “Issuer Free Writing Prospectus”);
     (b) No order preventing or suspending the use of the Base Prospectus or any
Issuer Free Writing Prospectus has been issued by the Commission, and the Base
Prospectus, at the time of filing thereof, conformed in all material respects to
the requirements of the Act and the rules and regulations of the Commission
thereunder, and did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by Goldman,
Sachs & Co. expressly for use therein or by a Selling Stockholder expressly for
use in the preparation of the information in the Base Prospectus and the
Prospectus under the caption “Selling Stockholders;”
     (c) For the purposes of this Agreement, the “Applicable Time” is 5:30 p.m.
(Eastern time) on the date of this Agreement. The Base Prospectus as
supplemented by the pricing information listed on Schedule III (the “Pricing
Information”), as of the Applicable Time, did not include any untrue statement
of a material fact or omit to state any material fact

2



--------------------------------------------------------------------------------



 



necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and each Issuer Free
Writing Prospectus listed on Schedule II(a) hereto does not conflict with the
information contained in the Registration Statement, the Base Prospectus or the
Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the Base Prospectus and Pricing Information as of the
Applicable Time, did not include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to
statements or omissions made in the Base Prospectus and an Issuer Free Writing
Prospectus in reliance upon and in conformity with information furnished in
writing to the Company by Goldman, Sachs & Co. expressly for use therein or by a
Selling Stockholder expressly for use in the preparation of the information in
the Base Prospectus and the Prospectus under the caption “Selling Stockholders”
and in the preparation of the first paragraph of the Issuer Free Writing
Prospectus listed on Schedule II(a);
     (d) The documents incorporated by reference in the Base Prospectus and the
Prospectus, when they became effective or were filed with the Commission, as the
case may be, conformed in all material respects to the requirements of the Act
or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder, and none of such documents contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; any further
documents so filed and incorporated by reference in the Prospectus or any
further amendment or supplement thereto, when such documents become effective or
are filed with the Commission, as the case may be, will conform in all material
respects to the requirements of the Act or the Exchange Act, as applicable, and
the rules and regulations of the Commission thereunder and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by Goldman, Sachs & Co. expressly for use
therein or by a Selling Stockholder expressly for use in the preparation of the
information in the Base Prospectus and the Prospectus under the caption “Selling
Stockholders;” and no such documents were filed with the Commission since the
Commission’s close of business on the business day immediately prior to the date
of this Agreement and prior to the execution of this Agreement, except as set
forth on Schedule II(b) hereto;

3



--------------------------------------------------------------------------------



 



     (e) The Registration Statement conforms, and the Prospectus and any further
amendments or supplements to the Registration Statement and the Prospectus will
conform, in all material respects to the requirements of the Act and the rules
and regulations of the Commission thereunder and do not and will not, as of the
applicable effective date as to each part of the Registration Statement and as
of the applicable filing date as to the Prospectus and any amendment or
supplement thereto, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to any statements or omissions made in reliance
upon and in conformity with information furnished in writing to the Company by
Goldman, Sachs & Co. expressly for use therein or by a Selling Stockholder
expressly for use in the preparation of the information in the Registration
Statement and the Prospectus under the caption “Selling Stockholders;”
     (f) Each of the Company’s subsidiaries that have either (i) total assets
that exceed 10 percent of the total assets of the Company and its subsidiaries,
on a consolidated basis, as of September 30, 2009, or (ii) total revenues that
exceed 10 percent of the total revenues of the Company and its subsidiaries, on
a consolidated basis, for the year ended December 31, 2008, is herein referred
to as a “Subsidiary” and collectively as the “Subsidiaries.” Neither the Company
nor any of its Subsidiaries has sustained since the date of the latest audited
financial statements included or incorporated by reference in the Base
Prospectus any loss or interference with its business that is material to the
Company and its Subsidiaries, taken as a whole, from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Base Prospectus; and, since the respective dates as of which
information is given in the Registration Statement and the Base Prospectus,
there has not been any material change in the capital stock or long term debt of
the Company or any of its Subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its Subsidiaries, taken as a whole (a “Material
Adverse Effect”), otherwise than as set forth or contemplated in the Base
Prospectus;
     (g) The Company and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as are described in the Base Prospectus and the
Prospectus or such as do not affect the value of

4



--------------------------------------------------------------------------------



 



such property and do not interfere with the use made and proposed to be made of
such property by the Company and its Subsidiaries, except for such defects and
interferences as would not have a Material Adverse Effect; and any real property
and buildings held under lease by the Company and its Subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material to the Company and its Subsidiaries, taken as a whole, and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Company and its Subsidiaries;
     (h) The Company and the Subsidiaries have been duly incorporated or formed,
as the case may be, and are validly existing as a corporation, limited liability
company or limited partnership, as the case may be, in good standing under the
laws of each of their respective jurisdiction of incorporation or organization,
as the case may be, with power and authority (corporate and other) to own their
properties and conduct their business as described in the Base Prospectus and
the Prospectus, and have been duly qualified as a foreign corporation, limited
liability company or limited partnership, as the case may be, for the
transaction of business and are in good standing under the laws of each other
jurisdiction in which they own or lease properties or conduct any business so as
to require such qualification, or are subject to no material liability or
disability by reason of the failure to be so qualified in any such jurisdiction,
except where the failure to be so qualified or have such power or authority
would not have a Material Adverse Effect;
     (i) The Company has an authorized capitalization as set forth in the Base
Prospectus and the Prospectus and all of the issued shares of capital stock of
the Company have been duly and validly authorized and issued and are fully paid
and non-assessable and conform in all material respects to the description of
the Stock contained in the Base Prospectus and the Prospectus; and, other than
as set forth in the Base Prospectus and the Prospectus, all of the issued shares
of capital stock of each Subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and (except for
directors’ qualifying shares) are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims;
     (j) The compliance by the Company with this Agreement and the consummation
of the transactions herein contemplated will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under (i) any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) the Certificate of

5



--------------------------------------------------------------------------------



 



Incorporation or By-laws of the Company or (iii) any statute or any order, rule
or regulation of any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties, except,
with respect to clauses (i) and (iii), as would not have a Material Adverse
Effect; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities or the consummation by the
Company of the transactions contemplated by this Agreement except such as have
been obtained under the Act and such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Securities
by the Underwriter;
     (k) Neither the Company nor any of its Subsidiaries is in violation of its
(i) Certificate of Incorporation or Bylaws or (ii) in default in the performance
or observance of any obligation, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound, except, with respect to clause (ii), as would not have Material Adverse
Effect;
     (l) The statements set forth in the Base Prospectus and the Prospectus
under the caption “Description of Capital Stock”, insofar as they purport to
constitute a summary of the terms of the Stock and under the caption
“Underwriting”, insofar as they purport to describe the provisions of the laws
and documents referred to therein, are accurate, complete and fair in all
material respects;
     (m) Other than as set forth in the Base Prospectus and the Prospectus,
there are no legal or governmental proceedings pending to which the Company or
any of its Subsidiaries is a party or of which any property of the Company or
any of its Subsidiaries is the subject which, if determined adversely to the
Company or any of its subsidiaries, would, individually or in the aggregate,
have a Material Adverse Effect; and, to the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others;
     (n) The Company is not and, after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof, will not be an
“investment company”, as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”);
     (o) (A) (i) At the time of filing the Registration Statement, (ii) at the
time of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Act (whether such amendment was

6



--------------------------------------------------------------------------------



 



by post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the Exchange Act or form of prospectus), and (iii) at the time the
Company or any person acting on its behalf (within the meaning, for this clause
only, of Rule 163(c) under the Act) made any offer relating to the Securities in
reliance on the exemption of Rule 163 under the Act, the Company was a
“well-known seasoned issuer” as defined in Rule 405 under the Act; and (B) at
the earliest time after the filing of the Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the Act) of the Securities, the Company was not
an “ineligible issuer” as defined in Rule 405 under the Act;
     (p) KPMG LLP, who have certified certain financial statements of the
Company and its subsidiaries, and have audited the Company’s internal control
over financial reporting and management’s assessment thereof are independent
public accountants as required by the Act and the rules and regulations of the
Commission thereunder;
     (q) The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that complies with the requirements of the Exchange Act and has been designed by
the Company’s principal executive officer and principal financial officer, or
under their supervision, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. The Company’s internal control over financial reporting is effective
and the Company is not aware of any material weaknesses in its internal control
over financial reporting;
     (r) Since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus and the Prospectus, there has
been no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting; and
     (s) The Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective.

7



--------------------------------------------------------------------------------



 



          (B) The Selling Stockholders jointly represent and warrant to, and
agree with, the Underwriter and the Company that:
     (i) All consents, approvals, authorizations and orders necessary for the
execution and delivery by the Selling Stockholders of this Agreement, and for
the sale and delivery of the Securities to be sold by the Selling Stockholders
hereunder, have been obtained; and the Selling Stockholders have full right,
power and authority to enter into this Agreement and to sell, assign, transfer
and deliver the Securities to be sold by the Selling Stockholders hereunder;
     (ii) The sale of the Securities to be sold by the Selling Stockholders
hereunder and the compliance by the Selling Stockholders with all of the
provisions of this Agreement and the consummation of the transactions herein and
therein contemplated will not conflict with or result in a breach or violation,
in any material respect, of any of the terms or provisions of, or constitute a
material default under, any statute, indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Selling Stockholders are
a party or by which the Selling Stockholders are bound or to which any of the
property or assets of the Selling Stockholders are subject, nor will such action
result in any violation of the provisions of the Certificate of Formation,
Operating Agreement or Amended and Restated Partnership Agreement, as applicable
of each of the Selling Stockholders or any material violation of any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Selling Stockholders or the property of the Selling
Stockholders except in each case, such as will not have a material adverse
effect on each Selling Stockholders’ ability to consummate the transactions
contemplated herein;
     (iii) The Selling Stockholders have, and immediately prior to the Time of
Delivery (as defined in Section 4 hereof) the Selling Stockholders will have,
good and valid title to the Securities to be sold by the Selling Stockholders
hereunder, free and clear of all liens, encumbrances, equities or claims; and,
upon delivery of such Securities and payment therefor pursuant hereto, good and
valid title to such Securities, free and clear of all liens, encumbrances,
equities or claims, will pass to the Underwriter;
     (iv) During the period beginning from the date hereof and continuing to and
including the date 60 days after the date of the Prospectus (the initial
“Lock-Up Period”), not to offer, sell contract to sell or otherwise dispose of,
except as provided hereunder, any securities of the Company that are
substantially similar to the Securities, including but not limited to any
securities that are convertible into or exchangeable for, or that represent the
right to receive, Stock or any such substantially similar

8



--------------------------------------------------------------------------------



 



securities (other than (i) the sales of Securities to be sold by the Selling
Stockholders hereunder or as described in the Base Prospectus and the
Prospectus, (ii) transfers of Securities to affiliates of the Selling
Stockholders, provided that such transfer does not result in a filing with the
Commission during the Lock-Up Period and provided further that in any such case,
it shall be a condition to the transfer that the transferee (if not already
subject to this provision) execute an agreement stating that the transferee is
receiving and holding such Securities subject to the terms of this provision,
(iii) the exercise of an option or warrant or the conversion or exchange of
convertible or exchangeable securities, in each case outstanding as of the date
of this Agreement or described in the Base Prospectus and the Prospectus as
being outstanding on or prior to the Time of Delivery, (iv) as a bona fide gift
or gifts (v) pursuant to the Selling Stockholders’ 10b5-1 sales plan dated as of
September 14, 2009, (vi) to any trust, partnership or limited liability company
for the direct or indirect benefit of the Selling Stockholder, provided that
such trust, partnership or limited liability company agrees to be bound in
writing by the restrictions set forth herein, and provided further that any such
transfer shall not involve a disposition for value, (vii) to any limited
partner, member or stockholder of the Selling Stockholders, provided that such
transferee agrees to be bound in writing by the restrictions set forth herein
(vii) to a nominee or custodian of a person or entity to whom a transfer would
be permissible under clauses (i) through (viii), and (ix) up to 380,850 shares
of Stock that may be transferred or otherwise disposed of for charitable
purposes, without your prior written consent;
     (v) The Selling Stockholders have not taken and will not take, directly or
indirectly, any action which is designed to or which has constituted or which
might reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities;
     (vi) To the extent that any statements or omissions made in the
Registration Statement, the Prospectus or any amendment or supplement thereto
are made in reliance upon and in conformity with written information furnished
to the Company by the Selling Stockholders expressly for use therein, the Base
Prospectus and the Registration Statement did, and the Prospectus and any
further amendments or supplements to the Registration Statement and the
Prospectus, when they are filed with the Commission will conform in all material
respects to the requirements of the Act and the rules and regulations of the
Commission thereunder and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading; provided that it is understood and agreed
that, for purposes of this Agreement, including Section 9 hereof, the only

9



--------------------------------------------------------------------------------



 



such information furnished by such Selling Stockholder consists of the
information in the Prospectus under the caption “Selling Stockholders” and the
information covered in the first paragraph in the Issuer Free Writing Prospectus
listed on Schedule II(a) insofar as such information relates to such Selling
Stockholder and the beneficial owners of such Selling Stockholder; and
     (vii) In order to document the Underwriter’s compliance with the reporting
and withholding provisions of the Tax Equity and Fiscal Responsibility Act of
1982 with respect to the transactions herein contemplated, such Selling
Stockholder will deliver to you prior to or at the Time of Delivery (as
hereinafter defined) a properly completed and executed United States Treasury
Department Form W-9 (or other applicable form or statement specified by Treasury
Department regulations in lieu thereof).
     2. Subject to the terms and conditions herein set forth, each of the
Selling Stockholders agree, jointly, to sell to the Underwriter, and the
Underwriter agrees to purchase from each of the Selling Stockholders, at a
purchase price per share of $17.0625, the Securities to be sold by each of the
Selling Stockholders as set forth opposite their respective names in Schedule I
hereto.
     3. Upon the authorization by the Selling Stockholders of the release of the
Securities, the Underwriter proposes to offer the Securities for sale upon the
terms and conditions set forth in the Prospectus.
     4. (a) The Underwriter hereunder shall acquire security entitlements with
respect to the Securities and in such authorized denominations and registered in
such names as the Underwriter may request upon at least forty-eight hours’ prior
notice to the Selling Stockholders shall be delivered by or on behalf of the
Selling Stockholders to Goldman, Sachs & Co., through the facilities of the
Depository Trust Company (“DTC”), for the account of the Underwriter, against
payment by or on behalf of the Underwriter of the purchase price therefor by
wire transfer of Federal (same-day) funds to the account specified by the
Selling Stockholders to Goldman, Sachs & Co. at least forty-eight hours in
advance. Prior to the Time of Delivery (as defined below), the Selling
Stockholders shall deliver or cause to be delivered to the Company’s transfer
agent certificates representing Securities, with instructions to cancel such
certificates and register the Shares in the name of Cede & Co., as nominee of
DTC, on the Time of Delivery. The time and date of such delivery and payment
shall be 10:30 a.m., New York City time, on December 14, 2009 or such other time
and date as Goldman, Sachs & Co. and the Selling Stockholders may agree upon in
writing. Such time and date for delivery of the Securities is herein called the
“Time of Delivery”.

10



--------------------------------------------------------------------------------



 



     (b) The documents to be delivered at the Time of Delivery by or on behalf
of the parties hereto pursuant to Section 8 hereof, including the cross-receipt
for the Securities and any additional documents requested by the Underwriter
pursuant to Section 8(j) hereof, will be delivered at the offices of Latham &
Watkins LLP, 885 Third Avenue, Suite 1000, New York, New York 10022 (the
“Closing Location”), and the Securities will be delivered, all at the Time of
Delivery. A meeting will be held at the Closing Location at 5:00 p.m., New York
City time, on the New York Business Day next preceding the Time of Delivery, at
which meeting the final drafts of the documents to be delivered pursuant to the
preceding sentence will be available for review by the parties hereto. For the
purposes of this Section 4, “New York Business Day” shall mean each Monday,
Tuesday, Wednesday, Thursday and Friday which is not a day on which banking
institutions in New York City are generally authorized or obligated by law or
executive order to close.
     5. The Company agrees with the Underwriter:
     (a) To prepare the Prospectus in a form approved by you and to file such
Prospectus pursuant to Rule 424(b) under the Act not later than the Commission’s
close of business on the second business day following the execution and
delivery of this Agreement; to make no further amendment or any supplement to
the Registration Statement or the Prospectus prior to the last Time of Delivery
which shall be reasonably disapproved by you promptly after reasonable notice
thereof; to advise you, promptly after it receives notice thereof, of the time
when any amendment to the Registration Statement has been filed or becomes
effective or any amendment or supplement to the Prospectus has been filed and to
furnish you with copies thereof; to file promptly all other material required to
be filed by the Company with the Commission pursuant to Rule 433(d) under the
Act; to file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus and for so long as the delivery of a prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Act) is required in
connection with the offering or sale of the Securities; to advise you, promptly
after it receives notice thereof, of the issuance by the Commission of any stop
order or of any order preventing or suspending the use of the Base Prospectus or
other prospectus in respect of the Securities, of any notice of objection of the
Commission to the use of the Registration Statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the Act, of the suspension of
the qualification of the Securities for offering or sale in any jurisdiction, of
the initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement or the Prospectus or for additional information; and, in the event of
the issuance of any stop order or of any order preventing or suspending the use
of the Base Prospectus or other prospectus or suspending any such qualification,
to promptly use its reasonable best efforts to obtain the withdrawal of such
order;

11



--------------------------------------------------------------------------------



 



and in the event of any such issuance of a notice of objection, promptly to take
such steps including, without limitation, amending the Registration Statement or
filing a new registration statement, at its own expense, as may be necessary to
permit offers and sales of the Securities by the Underwriter (references herein
to the Registration Statement shall include any such amendment or new
registration statement);
     (b) If required by Rule 430B(h) under the Act, to prepare a form of
prospectus in a form approved by you and to file such form of prospectus
pursuant to Rule 424(b) under the Act not later than may be required by Rule
424(b) under the Act; and to make no further amendment or supplement to such
form of prospectus which shall be reasonably disapproved by you promptly after
reasonable notice thereof;
     (c) Promptly from time to time to take such action as you may reasonably
request to qualify the Securities for offering and sale under the securities
laws of such jurisdictions as you may request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction;
     (d) Prior to 10:00 a.m., New York City time, on the New York Business Day
next succeeding the date of this Agreement and from time to time, to furnish the
Underwriter with written and electronic copies of the Prospectus in New York
City in such quantities as you may reasonably request, and, if the delivery of a
prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Act) is required at any time prior to the expiration of nine months after the
time of issue of the Prospectus in connection with the offering or sale of the
Securities and if at such time any event shall have occurred as a result of
which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Act) is delivered, not misleading, or, if
for any other reason it shall be necessary during such same period to amend or
supplement the Prospectus or to file under the Exchange Act any document
incorporated by reference in the Prospectus in order to comply with the Act or
the Exchange Act, to notify you and upon your request to file such document and
to prepare and furnish without charge to the Underwriter and to any dealer in
securities as many written and electronic copies as you may from time to time
reasonably request of an amended Prospectus or a supplement to the Prospectus
which will correct such statement or omission or effect such compliance; and in
case the Underwriter is required to deliver a prospectus (or in lieu thereof,
the notice referred to in Rule 173(a) under the Act) in connection with sales of
any of the Securities at any time nine months or more after the time of

12



--------------------------------------------------------------------------------



 



issue of the Prospectus, upon your request but at the expense of the
Underwriter, to prepare and deliver to the Underwriter as many written and
electronic copies as you may request of an amended or supplemented Prospectus
complying with Section 10(a)(3) of the Act;
     (e) To make generally available to its securityholders as soon as
practicable, but in any event not later than sixteen months after the effective
date of the Registration Statement (as defined in Rule 158(c) under the Act), an
earnings statement of the Company and its subsidiaries (which need not be
audited) complying with Section 11(a) of the Act and the rules and regulations
of the Commission thereunder (including, at the option of the Company,
Rule 158);
     (f) During the period beginning from the date hereof and continuing to and
including the date 60 days after the date of the Prospectus, not to offer, sell,
contract to sell, pledge, grant any option to purchase, make any short sale or
otherwise dispose, except as provided hereunder, of any securities of the
Company that are substantially similar to the Securities, including but not
limited to any options or warrants to purchase shares of Stock or any securities
that are convertible into or exchangeable for, or that represent the right to
receive, Stock or any such substantially similar securities (other than
(i) pursuant to employee incentive plans existing on the date of this Agreement,
(ii) upon the conversion or exchange of convertible or exchangeable securities
outstanding as of the date of this Agreement, or (iii) shares issued as
consideration in connection with acquisitions made by the Company, provided that
no more than 10% of the number of shares of Stock then outstanding are issued in
connection with such acquisitions and provided, further that, the recipients
receiving Stock in connection with such acquisitions agree in writing with the
Underwriter to the restrictions of this Section 5(f) and represent to the
Underwriter that they have not transferred to another, in whole or in part, any
economic consequence of ownership of such shares of Stock prior to the
consummation of such acquisition), without your prior written consent and
provided, further that such transfer of Stock does not result in a filing with
the Commission during the 60-day period following the date of the Prospectus;
and
     (g) Upon request of the Underwriter, to furnish, or cause to be furnished,
to such Underwriter an electronic version of the Company’s trademarks,
servicemarks and corporate logo for use on the website, if any, operated by such
Underwriter for the purpose of facilitating the on-line offering of the
Securities (the “License”); provided, however, that the License shall be used
solely for the purpose described above, is granted without any fee and may not
be assigned or transferred.
     6.
     (a) The Company represents and agrees that, without the prior consent of
Goldman, Sachs & Co., it has not made and will not make any offer relating to

13



--------------------------------------------------------------------------------



 



the Securities that would constitute a “free writing prospectus” as defined in
Rule 405 under the Act; the Underwriter represents and agrees that, without the
prior consent of the Company and Goldman, Sachs & Co., it has not made and will
not make any offer relating to the Securities that would constitute a free
writing prospectus; any such free writing prospectus the use of which has been
consented to by the Company and Goldman, Sachs & Co. is listed on Schedule II(a)
hereto;
     (b) The Company has complied and will comply with the requirements of
Rule 433 under the Act applicable to any Issuer Free Writing Prospectus,
including timely filing with the Commission or retention where required and
legending; and
     (c) The Company agrees that if at any time following issuance of an Issuer
Free Writing Prospectus any event occurred or occurs as a result of which such
Issuer Free Writing Prospectus would conflict with the information in the
Registration Statement, the Base Prospectus or the Prospectus or would include
an untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, the Company will give prompt
notice thereof to Goldman, Sachs & Co. and, if requested by Goldman, Sachs &
Co., will prepare and furnish without charge to each Underwriter an Issuer Free
Writing Prospectus or other document which will correct such conflict, statement
or omission; provided, however, that this covenant shall not apply to any
statements or omissions in an Issuer Free Writing Prospectus made in reliance
upon and in conformity with information furnished in writing to the Company by
Goldman, Sachs & Co. expressly for use therein or by a Selling Stockholder
expressly for use in the preparation of the third paragraph of the Issuer Free
Writing Prospectus listed on Schedule II(a).
     7. The Company and each of the Selling Stockholders covenant and agree with
one another and with the Underwriter that the Company will pay or cause to be
paid the following: (i) the fees, disbursements and expenses of the Company’s
counsel, one counsel for the Selling Stockholders and the Company’s accountants
in connection with the registration of the Securities under the Act and all
other expenses in connection with the preparation, printing, reproduction and
filing of the Registration Statement, the Base Prospectus, any Preliminary
Prospectus, any Issuer Free Writing Prospectus and the Prospectus and amendments
and supplements thereto and the mailing and delivering of copies thereof to the
Underwriter and dealers; (ii) the cost of printing or producing this Agreement,
the Blue Sky Memorandum, closing documents (including any compilations thereof)
and any other documents in connection with the offering, purchase, sale and
delivery of the Securities; (iii) all expenses in connection with the
qualification of the Securities for offering and sale under state securities
laws as provided in Section 5(c) hereof, including the fees and disbursements of
counsel for the Underwriter in connection with such qualification and in

14



--------------------------------------------------------------------------------



 



connection with the Blue Sky survey; (iv) all fees and expenses in connection
with listing the Securities on the Exchange; (v) the cost of preparing the
Securities; (vi) the cost and charges of any transfer agent or registrar; and
(vii) all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section. It is understood, however, that, except as provided in this Section,
and Sections 9 and 12 hereof, the Underwriter will pay all of its own costs and
expenses, including the fees of their counsel, transfer taxes on resale of any
of the Securities by them, any advertising expenses connected with any offers
they may make, and the lodging and travel expenses of the Underwriter in
connection with the road show (it being understood that as it relates to
chartered aircraft, travel expenses of the Underwriter shall be determined by
the proportion the total representation the Underwriter presents on such
aircraft bears to the total number of other offering participants present on
such aircraft). The Selling Stockholders shall pay any transfer taxes payable in
connection with their respective sales of Securities to the Underwriter.
     8. The obligations of the Underwriter hereunder, as to the Securities to be
delivered at the Time of Delivery, shall be subject, in their discretion, to the
condition that all representations and warranties and other statements of the
Company herein are, at and as of the Time of Delivery, true and correct, in all
material respects with respect to those representations and warranties not
already qualified by materiality, the condition that the Company shall have
performed, in all material respects, all of its obligations hereunder
theretofore to be performed, and the following additional conditions:
     (a) The Prospectus shall have been filed with the Commission pursuant to
Rule 424(b) under the Act within the applicable time period prescribed for such
filing by the rules and regulations under the Act and in accordance with Section
5(a) hereof; all material required to be filed by the Company pursuant to Rule
433(d) under the Act shall have been filed with the Commission within the
applicable time period prescribed for such filings by Rule 433; no stop order
suspending the effectiveness of the Registration Statement or any part thereof
shall have been issued and no proceeding for that purpose shall have been
initiated or threatened by the Commission and no notice of objection of the
Commission to the use of the Registration Statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the Act shall have been
received; no stop order suspending or preventing the use of the Prospectus or
any Issuer Free Writing Prospectus shall have been initiated or threatened by
the Commission; and all requests for additional information on the part of the
Commission shall have been complied with to your reasonable satisfaction;
     (b) Latham & Watkins, LLP, counsel for the Underwriter, shall have
furnished to you such written opinion or opinions, dated the Time of Delivery,
in form and substance satisfactory to you, and such counsel shall have received

15



--------------------------------------------------------------------------------



 



such papers and information as they may reasonably request to enable them to
pass upon such matters;
     (c) Wilson Sonsini Goodrich & Rosati, counsel for the Company, shall have
furnished to you their written opinion, dated the Time of Delivery, in form and
substance reasonably satisfactory to you;.
     (d) Ropes & Gray LLP, counsel for each of the Selling Stockholders, shall
have furnished to you their written opinion with respect to each of the Selling
Stockholders for whom they are acting as counsel, dated the Time of Delivery, in
form and substance reasonably satisfactory to you;
     (e) On the date of the Prospectus at a time prior to the execution of this
Agreement, at 9:30 a.m., New York City time, on the effective date of any post
effective amendment to the Registration Statement filed subsequent to the date
of this Agreement and also at the Time of Delivery, KPMG, LLP shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form and substance satisfactory to you;
     (f) (i) Neither the Company nor any of its subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Base
Prospectus, and (ii) since the respective dates as of which information is given
in the Base Prospectus there shall not have been any change in the capital stock
or long term debt of the Company or any of its subsidiaries or any change, or
any development involving a prospective change, in or affecting the general
affairs, management, financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, otherwise than as set forth or
contemplated in the Base Prospectus, the effect of which, in any such case
described in clause (i) or (ii), is in your judgment so material and adverse as
to make it impracticable or inadvisable to proceed with the public offering or
the delivery of the Securities being delivered at the Time of Delivery on the
terms and in the manner contemplated in the Prospectus;
     (g) On or after the Applicable Time (i) no downgrading shall have occurred
in the rating accorded the Company’s debt securities by any “nationally
recognized statistical rating organization”, as that term is defined by the
Commission for purposes of Rule 436(g)(2) under the Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
debt securities;
     (h) On or after the Applicable Time there shall not have occurred any of
the following: (i) a suspension or material limitation in trading in securities

16



--------------------------------------------------------------------------------



 



generally on the New York Stock Exchange; (ii) a suspension or material
limitation in trading in the Company’s securities on New York Stock Exchange;
(iii) a general moratorium on commercial banking activities declared by either
Federal or New York State authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States;
(iv) the outbreak or escalation of hostilities involving the United States or
the declaration by the United States of a national emergency or war or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in your judgment makes it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Securities being delivered at the Time of Delivery on the terms and in
the manner contemplated in the Prospectus;
     (i) The Company has obtained and delivered to the Underwriter executed
copies of an agreement from all executive officers and directors of the Company,
substantially to the effect set forth in Section 5(f) hereof in form and
substance satisfactory to you; and
     (j) The Company and the Selling Stockholders shall have furnished or caused
to be furnished to you at the Time of Delivery certificates of officers of the
Company and the Selling Stockholders, respectively, reasonably satisfactory to
you as to the accuracy of the representations and warranties, in all material
respects with respect to those representations and warranties not already
qualified by materiality, of the Company and the Selling Stockholders herein at
and as of such time, as to the performance, in all material respects, by the
Company and the Selling Stockholders of all of their respective obligations
hereunder to be performed at or prior to such time, and as to such other matters
as you may reasonably request, and the Company shall have also furnished or
caused to be furnished certificates as to the matters set forth in subsections
(a) and (f) of this Section.
     9. (a) The Company will indemnify and hold harmless the Underwriter against
any losses, claims, damages or liabilities, joint or several, to which the
Underwriter may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Base Prospectus, any
Preliminary Prospectus or the Prospectus, or any amendment or supplement
thereto, any Issuer Free Writing Prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Act, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Underwriter for any legal or other expenses
reasonably incurred by the Underwriter in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that

17



--------------------------------------------------------------------------------



 



any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Base Prospectus, any Preliminary
Prospectus or the Prospectus, or any amendment or supplement thereto, or any
Issuer Free Writing Prospectus, in reliance upon and in conformity with written
information furnished to the Company by Goldman, Sachs & Co. expressly for use
therein or by a Selling Stockholder expressly for use in the preparation of the
information in the Registration Statement, the Base Prospectus, any Preliminary
Prospectus or the Prospectus under the caption “Selling Stockholders” and in the
preparation of the first paragraph of the Issuer Free Writing Prospectus listed
on Schedule II(a).
     (b) Each of the Selling Stockholders, severally and not jointly, will
indemnify and hold harmless the Underwriter and the Company against any losses,
claims, damages or liabilities, joint or several, to which the Underwriter and
the Company may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Base Prospectus, any
Preliminary Prospectus or the Prospectus, or any amendment or supplement
thereto, or any Issuer Free Writing Prospectus, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Base Prospectus, any Preliminary Prospectus or the
Prospectus, or any such amendment or supplement thereto, or any Issuer Free
Writing Prospectus, in reliance upon and in conformity with written information
furnished to the Company by such Selling Stockholder expressly for use therein;
and will reimburse the Underwriter and the Company for any legal or other
expenses reasonably incurred by the Underwriter and the Company in connection
with investigating or defending any such action or claim as such expenses are
incurred; provided, however, that such Selling Stockholder shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in the Registration Statement or the
Prospectus, or any such amendment or supplement in reliance upon and in
conformity with written information furnished to the Company by Goldman, Sachs &
Co. expressly for use therein; provided, further, that the liability of such
Selling Stockholder pursuant to this subsection (b) shall not exceed the product
of the number of Securities sold by such Selling Stockholder and the public
offering price of the Securities as set forth in the Prospectus. Such Selling
Stockholder shall not be liable under this Section 9 to any indemnified party
regarding any settlement or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or

18



--------------------------------------------------------------------------------



 



consent is consented to by such Selling Stockholder, which consent shall not be
unreasonably withheld.
     (c) The Underwriter will indemnify and hold harmless the Company and the
Selling Stockholders against any losses, claims, damages or liabilities to which
the Company or the Selling Stockholders may become subject, under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, the
Base Prospectus, any Preliminary Prospectus or the Prospectus, or any amendment
or supplement thereto, or any Issuer Free Writing Prospectus, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Base Prospectus, any Preliminary Prospectus
or the Prospectus, or any such amendment or supplement thereto, or any Issuer
Free Writing Prospectus, in reliance upon and in conformity with written
information furnished to the Company by Goldman, Sachs & Co. expressly for use
therein; and will reimburse the Company and the Selling Stockholders for any
legal or other expenses reasonably incurred by the Company or the Selling
Stockholders in connection with investigating or defending any such action or
claim as such expenses are incurred.
     (d) Promptly after receipt by an indemnified party under subsection (a),
(b) or (c) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; provided, the omission so to notify the
indemnifying party shall not relieve the indemnifying party from any liability
which it may have to any indemnified party under subsection (a), (b) and
(c) above, as applicable, except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; provided, further, the omission so to notify the indemnifying party
shall not relieve the indemnifying party from any liability which it may have to
any indemnified party otherwise than under subsection (a), (b) and (c) above, as
applicable. In case any such action shall be brought against any indemnified
party and it notifies the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and, after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under such subsection for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in

19



--------------------------------------------------------------------------------



 



connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect any settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action, claim,
investigation or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action, claim, investigation or proceeding and
(ii) does not include a statement as to or an admission of fault, culpability or
any failure to act, by or on behalf of any indemnified party.
     (e) If the indemnification provided for in this Section 9 is unavailable to
or insufficient to hold harmless an indemnified party under subsection (a),
(b) or (c) above in respect of any losses, claims, damages or liabilities (or
actions in respect thereof) referred to therein, then each indemnifying party
shall contribute to the aggregate amount paid or payable by such indemnified
party as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
benefits received by the Company and Selling Stockholders on the one hand and
the Underwriter on the other from the offering of the Securities. If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law or if the indemnified party failed to give the notice required
under subsection (d) above, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only the relative benefits referenced above but also
the relative fault of the Company and Selling Stockholders on the one hand and
the Underwriter on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative benefits received by the Company and Selling Stockholders on the one
hand and the Underwriter on the other shall be deemed to be in the same
proportion as (x) the total net proceeds from the offering (before deducting
expenses) received by the Selling Stockholders bears to (y) the total
underwriting discounts and commissions received by the Underwriter, in each case
as set forth in the table on the cover page of the Prospectus. The relative
fault of the Company, the Selling Stockholders and the Underwriter shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Selling
Stockholders on the one hand or the Underwriter on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company, the Selling Stockholders and
the Underwriter agree that it would not be just and equitable if contribution
pursuant to this subsection (e) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this subsection (e). The amount paid or

20



--------------------------------------------------------------------------------



 



payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(e) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (e), (i) the
Underwriter shall not be required to contribute any amount in excess of the
amount by which the total price at which the Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages which such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission, and
(ii) no Selling Stockholder shall be required to contribute (x) other than to
the extent the losses, claims, damages, liabilities or expenses arose from the
written information furnished to the Company by the Selling Stockholder
expressly for use in the Registration Statement, Preliminary Prospectus or
Prospectus, or (y) any amount in excess of the aggregate gross proceeds received
by such Selling Stockholder from the Underwriters for the Securities. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.
     (f) The obligations of the Company and the Selling Stockholders under this
Section 9 shall be in addition to any liability which the Company and the
Selling Stockholders may otherwise have and shall extend, upon the same terms
and conditions, to each person, if any, who controls the Underwriter within the
meaning of the Act and each broker-dealer affiliate of the Underwriter; and the
obligations of the Underwriter under this Section 9 shall be in addition to any
liability which the respective Underwriter may otherwise have and shall extend,
upon the same terms and conditions, to each officer and director of the Company
and to each person, if any, who controls the Company or any Selling Stockholders
within the meaning of the Act.
     10. The respective indemnities, agreements, representations, warranties and
other statements of the Company, the Selling Stockholders and the Underwriter,
as set forth in this Agreement or made by them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by the
Underwriter or any controlling person of the Underwriter, or the Company, or any
Selling Stockholder or any officer or director or controlling person of the
Company, or any controlling person of any Selling Stockholder, and shall survive
delivery of and payment for the Securities.
     11. If for any reason, the Securities are not delivered by or on behalf of
the Selling Stockholders as provided herein, each of the Selling Stockholders
who failed to deliver such Securities to be sold hereunder will reimburse the
Underwriter through you for all out of pocket expenses approved in writing by
you, including fees and disbursements of counsel, reasonably incurred by the

21



--------------------------------------------------------------------------------



 



Underwriter in making preparations for the purchase, sale and delivery of the
Securities not so delivered by such Selling Stockholder, but the Company and the
Selling Stockholders shall then be under no further liability to the Underwriter
in respect of the Securities not so delivered except as provided in Sections 7
and 9 hereof.
     12. All statements, requests, notices and agreements hereunder shall be in
writing, and if to the Underwriter shall be delivered or sent by mail, telex or
facsimile transmission to Goldman, Sachs & Co., 200 West Street, New York, New
York 10282, Attention: Registration Department; and if to the Selling
Stockholders shall be delivered or sent by mail, telex or facsimile transmission
to Silver Lake Partners, L.P., 2775 Sand Hill Road, Suite 100, Menlo Park,
California 94025, Attention: Karen King, Esq.; and if to the Company shall be
delivered or sent by mail, telex or facsimile transmission to the address of the
Company set forth in the Registration Statement, Attention: Secretary; provided,
however, that any notice to the Underwriter pursuant to Section 9(c) hereof
shall be delivered or sent by mail, telex or facsimile transmission to such
Underwriter at its address set forth in its Underwriter’s Questionnaire, or
telex constituting such Questionnaire, which address will be supplied to the
Company or the Selling Stockholders by you upon request. Any such statements,
requests, notices or agreements shall take effect upon receipt thereof.
          In accordance with the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)), the Underwriter is
required to obtain, verify and record information that identifies its clients,
including the Company, which information may include the name and address of its
clients, as well as other information that will allow the Underwriter to
properly identify its clients.
     13. This Agreement shall be binding upon, and inure solely to the benefit
of, the Underwriter, the Company and the Selling Stockholders and, to the extent
provided in Sections 9 and 10 hereof, the officers and directors of the Company
and each person who controls the Company, the Selling Stockholders or the
Underwriter, and their respective heirs, executors, administrators, successors
and assigns, and no other person shall acquire or have any right under or by
virtue of this Agreement. No purchaser of any of the Securities from the
Underwriter shall be deemed a successor or assign by reason merely of such
purchase.
     14. Time shall be of the essence of this Agreement. As used herein, the
term “business day” shall mean any day when the Commission’s office in
Washington, D.C. is open for business.
     15. The Company and the Selling Stockholders acknowledge and agree that
(i) the purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company and the Selling

22



--------------------------------------------------------------------------------



 



Stockholders, on the one hand, and the Underwriter, on the other, (ii) in
connection therewith and with the process leading to such transaction each
Underwriter is acting solely as a principal and not the agent or fiduciary of
the Company or the Selling Stockholders, (iii) no Underwriter has assumed an
advisory or fiduciary responsibility in favor of the Company or the Selling
Stockholders with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether such Underwriter has advised or is
currently advising the Company or the Selling Stockholders on other matters) or
any other obligation to the Company or the Selling Stockholders except the
obligations expressly set forth in this Agreement and (iv) the Company and the
Selling Stockholders have consulted its own legal and financial advisors to the
extent it deemed appropriate. The Company and the Selling Stockholders agree
that they will not claim that the Underwriter, or any of them, has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Company or the Selling Stockholders, in connection with such transaction
or the process leading thereto.
     16. This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company, the Selling Stockholders and the
Underwriter, or any of them, with respect to the subject matter hereof.
     17. This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.
     18. The Company, the Selling Stockholders and the Underwriter hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
     19. This Agreement may be executed by any one or more of the parties hereto
in any number of counterparts, each of which shall be deemed to be an original,
but all such respective counterparts shall together constitute one and the same
instrument.
     20. Notwithstanding anything herein to the contrary, the Company and the
Selling Stockholders are authorized to disclose to any persons the U.S. federal
and state income tax treatment and tax structure of the potential transaction
and all materials of any kind (including tax opinions and other tax analyses)
provided to the Company and the Selling Stockholders relating to that treatment
and structure, without the Underwriter’s imposing any limitation of any kind.
However, any information relating to the tax treatment and tax structure shall
remain confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax structure” is limited to any facts that may be relevant to that treatment.

23



--------------------------------------------------------------------------------



 



If the foregoing is in accordance with your understanding, please sign and
return to us one for the Company plus one for each counsel counterparts hereof,
and upon the acceptance hereof by you, this letter and such acceptance hereof
shall constitute a binding agreement among the Underwriter, the Company and each
of the Selling Stockholders.
[Remainder of page intentionally left blank; signatures to follow]

24



--------------------------------------------------------------------------------



 



                  Very truly yours,
 
                Gartner, Inc.
 
                By:   /s/ Christopher J. Lafond          
 
      Name:   Christopher J. Lafond
 
      Title:   Executive Vice President, Chief Financial Officer
 
                Silver Lake Partners, L.P.
 
                By:   Silver Lake Technology Associates, L.L.C., its General
Partner
 
                By:   /s/ Karen M. King          
 
      Name:   Karen M. King
 
      Title:   Managing Director and General Counsel
 
                Silver Lake Investors, L.P.
 
                By:   Silver Lake Technology Associates, L.L.C., its General
Partner
 
                By:   /s/ Karen M. King          
 
      Name:   Karen M. King
 
      Title:   Managing Director and General Counsel
 
                Silver Lake Technology Investors, L.L.C.
 
                By:   Silver Lake Partners Management Company, L.L.C., its
Manager
 
                By:   /s/ Karen M. King          
 
      Name:   Karen M. King
 
      Title:   Managing Director and General Counsel

Accepted as of the date hereof:
Goldman, Sachs & Co.

         
By:
  /s/ Goldman, Sachs & Co.              
 
  (Goldman, Sachs & Co.)    

 



--------------------------------------------------------------------------------



 



SCHEDULE I

              Total Number of       Shares       to be Sold  
The Selling Stockholders (a):
       
Silver Lake Partners, L.P.
    7,370,961  
Silver Lake Investors, L.P.
    220,665  
Silver Lake Technology Investors, L.L.C.
    369,015  
 
       
 
     
Total
    7,960,641  
 
     

(a) The Selling Stockholders are represented by Ropes & Gray LLP, One
International Place, Boston, MA 02110, Attention: Julie Jones

S-I



--------------------------------------------------------------------------------



 



SCHEDULE II

  (a)   Issuer Free Writing Prospectuses:

  •   Issuer Free Writing Prospectus filed with the Commission on December 9,
2009 (File No. 333-163607)

  (b)   Additional Documents Incorporated by Reference:         None

S-II



--------------------------------------------------------------------------------



 



SCHEDULE III
Pricing Information

•   Number of Securities: 7,960,641

S-III